                                                                       JS -6
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   JOAQUIN ANDRES ACOSTA,                     Case No. 5:18-00369 CJC (ADS)

11                              Plaintiff,

12                              v.              JUDGMENT

13   UNITED STATES OF AMERICA, et al.,

14                              Defendants.

15
           Pursuant to the Court’s Order Accepting the Report and Recommendation of the
16
     United States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned
17
     case is dismissed with prejudice.
18

19

20
     Dated: June 6, 2019                      _______________________________
21                                            THE HONORABLE CORMAC J. CARNEY
                                              United States District Judge
22

23

24
